Endicott, J.
A witness may be allowed to refresh his memory by looking at a printed or written paper or memorandum, and, if he thereby recalls a fact or circumstance, he may testify to it. It is not the memorandum which is evidence, but the recollection of the witness. We are not aware of any case where it has been held that the memorandum could be put in evidence simply because it refreshed the memory of the witness. Commonwealth v. Ford, 130 Mass. 64. In that case, and in many of the cases cited therein, it is stated that the memorandum per se cannot be used in evidence.
In Field v. Thompson, 119 Mass. 151, it was held that the memorandum was not competent, and that it could not be put in evidence in confirmation of the recollection of the witness. Alcock v. Royal Exchange Assur. Co. 13 Q. B. 292. On the other hand, where a witness produces a memorandum to assist his memory, the opposite party is entitled to inspect' it, and he may *7cross-examine tlie witness in regard to it; and it may be shown to the jury, not for the purpose of establishing the facts therein contained, but for the purpose of showing that it could not properly refresh the memory of the witness. But even in such a case, only those portions of the memorandum which relate to the cause on trial and the testimony of the witness can be put in evidence. Commonwealth v. Haley, 13 Allen, 587.
In Dugan v. Mahoney, 11 Allen, 572, it was held that if a witness, upon looking at a memorandum made by him at the time, is able to testify to the delivery of goods, the testimony is admissible, although the witness has no present memory of the transaction, and the memorandum itself is incompetent. In that case, the memorandum consisted of certain entries made in a book, and it was said in the opinion, that the books were properly submitted to the jury, because the testimony of the witness to his positive knowledge of the fact in issue and his means of knowledge were regularly before the jury, and it was for the jury to consider them. See Rex v. Ramsden, 2 C. & P. 603. So a witness may be required in the discretion of the court to look at memoranda or papers to aid his recollection. Chapin v. Lapham, 20 Pick. 467. And in Commonwealth v. Fox, 7 Gray, 585, a witness was called who could not read or write, and a paper signed with her mark was produced as a memorandum to refresh her recollection; and it was held that the paper could not be read to the witness iii the presence of the jury, but that the witness should withdraw with one of the counsel on each side, and the paper should be read to her without comment.
In the case at bar, one of the witnesses for the defendant was allowed, in answer to a- question put by the attorney for the government, upon cross-examination, to refresh his memory from a report, published in a newspaper, of the defendant’s statements at the inquest, and the defendant thereupon, without putting any question to the witness, asked to have so much of the paper as related to the inquiry by the district attorney read to the jury. The court excluded it. It does not appear what facts the witness testified to after looking at the paper, or what were the contents of the report, or that the same was called to the attention of the presiding judge, or that it was offered for the purpose of showing that it could not properly refresh the *8memory of the witness, or that any reason was given or any ground was stated why it was admissible. It is consistent with the bill of exceptions that the defendant offered it for the purpose of confirming the testimony of her own witness.
It may be that under certain circumstances the paper might properly have been admitted, but, as the ease is stated, it falls within none of the exceptions to the general rule, that a-memorandum used to refresh the memory of a witness is not in itself evidence for the jury. The bill of exceptions affords us no means of determining that its exclusion was wrong.

Exceptions overruled.